PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/771,552
Filing Date: 27 Apr 2018
Appellant(s): BORIO, Pierangelo



__________________
Mark Rawls
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed May 4, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated March 30, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
.

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cote US 2012/0006651 in view of Wheeler US 2,348,509.
Regarding Claim 1, Cote discloses a package comprising a container (container 113) constituted by at least one folded rigid sheet (‘651, FIG. 3A) (‘651, Paragraph [0035]).  The container (container 113) has a bottom and sidewalls that surround the bottom (‘651, FIG. 3A).  A plurality of foodstuff products are contained in the container.    Each foodstuff product of the plurality of foodstuff products has an outer surface that has a first location at an end of the outer surface and a second location at a position away from the first location (’651, Paragraph [0031]).

    PNG
    media_image2.png
    762
    1040
    media_image2.png
    Greyscale


Wheeler discloses a package comprising a container (carton 11) constituted by at least one folded rigid or semirigid sheet (‘509, Page 2, Left Column, lines 1-5), i.e. supplemental walls 14, 15 attached to sidewalls 12, 13 of carton 11 (‘509, FIG. 6) (‘509, Page 2, Left Column, lines 71-75).  The container (carton 11) has a bottom and sidewalls (sidewalls 12, 13) that surround the bottom (‘509, FIG. 6).  The bottom has one or more channels, each channel defined by at least one inclined wall provided in the bottom of the container (‘509, FIG. 6).  A plurality of foodstuff products (potato chips) are contained in the container (‘509, Page 2, Left Column, lines 15-21).  Each potato chip foodstuff product has an outer surface that has a first location at an end of the outer surface and a second location at a position away from the first location and each potato chip foodstuff product would be indirectly supported by a corresponding one of the one or more channels and only the corresponding one of the one or more channels via the bag 2 in which the potato chips are disposed (end walls are provided with 


    PNG
    media_image3.png
    452
    619
    media_image3.png
    Greyscale

Both Cote and Wheeler are directed towards the same field of endeavor of a plurality of flexible snack pouches contained within a rigid outer container.  It would 
Further regarding Claim 1, Cote modified with Wheeler reads on the claimed limitations “wherein each foodstuff product…is supported by said at least one inclined wall of said corresponding one of said one or more channels at said second location but in such a way that said first location is housed within said corresponding one of said one or more channels without coming into contact with any part of said bottom including said corresponding one of said one or more channels” since the flexible pouches of Cote has a shape that bellows out slightly near the ends of the pouch (‘651, FIG. 6A) and since the at least one inclined wall of Wheeler has a rigid triangular shape for the at least one inclined wall (‘509, FIG. 6).  The flexible pouches of Cote has a slightly different shape than the rigid triangular inclined wall of Wheeler.  Therefore, there would necessarily be some space in between the ends of the flexible pouches of Cote and the triangular inclined wall of Wheeler.
Regarding Claim 2, Wheeler discloses the at least one inclined wall including a plurality of inclined walls wherein the bottom of the container is constituted by a sheet folded in bellows fashion and defining the plurality of walls (“509, FIG. 6) since end walls are provided with attached or associated complementary supplemental walls 16 with at 
Regarding Claim 3, the limitations “wherein said one or more channels are configured for receiving only end portions of said foodstuff products corresponding to said ends of said outer surfaces of said foodstuff products” are seen to be recitations regarding the intended use of the “package.”  In this regard, applicant’s attention is invited to MPEP § 2114.I. which states that “an apparatus must be distinguished from the prior art in terms of structure rather than function.”  That is to say, apparatus claims cover what a device is, not what a device does.  If the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the further limitations merely state, for example, the purpose or intended use of the invention, rather than any distinct structural definition of any of the claimed invention's structural limitations, then any limitations regarding the intended use of the device are of no significance to claim construction.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus discloses all the structural limitations of the claim, which Wheeler modified with Wheeler obviously 
It is the Office’s position that the further limitations do not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art reference of Wheeler modified with Wheeler and further that the prior art structure, which is identical and/or obvious in view of the prior art to that set forth in the present claims is capable of performing the recited purpose or intended use.
Regarding Claim 4, Wheeler discloses the one or more channels including a plurality of channels which extend parallel to one another along the bottom of the container (‘509, FIG. 6) (‘509, Page 2, Left Column, lines 67-75).
Regarding Claim 5, Cote discloses the foodstuff products being contained in respective wrappers (packages 110) (‘651, FIG. 3A) (‘651, Paragraph [0031]).
Regarding Claim 6, Cote discloses a row of foodstuff products (‘651, FIG. 3A).  Wheeler discloses one or more channels supporting the foodstuff products and the respective ends of the product being housed inside the one or more channels (‘509, FIG. 7).
Further regarding Claim 6, the combination of Cote modified with Wheeler reads on the limitations “said at least one inclined wall and the respective end of said foodstuff product is housed inside said one or more channels without coming into contact with any part of said bottom of said container” since the flexible pouches of Cote has a shape that bellows out slightly near the ends of the pouch (‘651, FIG. 6A) and since the 
Regarding Claim 8, Wheeler discloses the container being constituted by a sheet which is folded in bellows fashion and defining a plurality of inclined walls (‘509, FIG. 6) (‘509, Page 2, Left Column, lines 15-21).  Although the sidewalls of Wheeler are disclosed to have the one or more channels via the supplemental walls that are attached to the sidewalls rather than the bottom of the container, the position of the inclined walls is held unpatentable because shifting the position of the inclined walls would not have modified the operation of the package in view of In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (MPEP § 2144.04.IV.C.).  The package of Wheeler would be capable of providing the same function of having a plurality of inclined walls to hold a plurality of flexible food pouches regardless of if the inclined walls are disposed on the sidewall or the bottom of the container.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the position of the inclined walls from the sidewall to the bottom of the container based upon the desired particular orientation that the package is stored and transported.
Regarding Claim 9, Wheeler discloses the one or more channels including a plurality of channels which extend parallel to one another along the bottom of the container (‘509, FIG. 6) (‘509, Page 2, Left Column, lines 67-75).

Further regarding Claim 10, the limitations “which are configured for providing the container according to claim 7” are limitations with respect to the intended use of the container.  In this regard, applicant’s attention is invited to MPEP § 2114.I. which states that “an apparatus must be distinguished from the prior art in terms of structure rather than function.”  That is to say, apparatus claims cover what a device is, not what a device does.  If the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the further limitations merely state, for example, the purpose or intended use of the invention, rather than any distinct structural definition of any of the claimed invention's structural limitations, then any limitations regarding the intended use of the device are of no significance to claim construction.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus discloses all the structural limitations of the claim, which Wheeler modified with Wheeler obviously does.  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.
It is the Office’s position that the further limitations do not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art reference of Wheeler modified with Wheeler and further that the prior art structure, which is identical and/or obvious in .

(2) Response to Argument
	Appellant argues on Pages 6-7 of the Appeal Brief that the combination of prior art fails to teach the limitations of Claim 1 that “each food stuff product of the plurality of foodstuff products is supported by a corresponding one of the one or more channels and only the corresponding one of the one or more channels.  Appellant contends that in Wheeler the products straddle the inclined walls of two adjacent channels whereas the application teaches that a product is supported by the inclined wall/walls of one and only one of the channels.  Appellant alleges that the channels as claimed are in a bottom of the container whereas the channels in Wheeler are on the side walls of the container.  Appellant continues on Pages 8-9 of the Appeal Brief that the bellows shape of Wheeler in FIG. 5 has an inner point that interfits with the projecting portion 17 of the walls 16 to cause the subpackage to straddle and contact two channels.
	Examiner argues that the channels of Wheeler are constituted by one “V” shaped crevice, that is, one surface that begins at a higher elevation and dips to the crevice of the “V” shape, and an adjacent surface that begins at the crevice of the “V” shape and ends at a higher elevation.  Each of the products of Wheeler are disposed within and supported by a singular channel, i.e. one of the “V” shaped crevices.  Furthermore, the annotated FIG. 6 of Wheeler clearly shows both the sidewall and the bottom of the container having at least one channel disposed on an interior surface of said bottom of 
	Appellant argues on Pages 9-11 of the Appeal Brief that there is no motivation to combine Cote and Wheeler in the manner asserted by Examiner.  Appellant alleges that the inclined wall portion of Wheeler is designed to interfit with the products and asserts that there is no motivation to take a different product from Cote that does not interfit with the inclined wall portion of Wheeler since Wheeler allegedly says that the interfitting is the reason for the design of the inclined wall portion.  Appellant alleges Examiner does not describe why Cote would be modified by Wheeler that teaches that the products and the inclined wall interfit to hold them securely in place in a way where the walls and packaging would not securely interfit because there would necessarily be some space in between them.  Appellant continues that securing the flexible pouches of Cote using the inclined walls of Wheeler is not backed by an explanation as to why one of ordinary skill in the art would modify Cote for the reason of securely holding the respective packages during shipment based on the teachings of Wheeler and discarding the teachings of Wheeler that teach the secure holding of the respective packages being achieved by the interfitting design of Wheeler.
Examiner argues that the rejections is based upon the primary reference of Cote being modified by the teachings of the secondary reference of Wheeler that utilizes channels that supports a plurality of products.  The flexible bags of the primary reference of Cote are not supported by any channels and may move side to side during shipping and handling of the flexible bags disposed within the larger container box.  The secondary reference of Wheeler is being relied upon to teach the limitations of using a In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The combination of references does not rely upon the teachings of the secondary reference of Wheeler that shows a interfit design, but rather the combination of the primary reference of Cote, which lacks any channels supporting the plurality of products, being modified with the general teaching of the secondary reference of Wheeler showing a plurality of channels that supports a singular product within each respective channel.  Therefore, this argument is not found persuasive.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ERICSON M LACHICA/Examiner, Art Unit 1792                                                                                                                                                                                                        
Conferees:
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792   
                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.